Citation Nr: 1707316	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to November 1969. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has previously been before the Board in March 2011, March 2013, and August 2013.  In August 2013, the Board inferred a claim of TDIU as part and parcel to Veteran's claim for an increased rating for his service-connected prostate cancer.  See Rice v. Shinseki, 22 Vet. App 447, 453-54 (2009).  This issue of the proper rating for the Veteran's service-connected cancer was adjudicated in the August 2013 decision; however the Board remanded the issue of entitlement to a TDIU for further development.  

A Supplemental Statement of the Case (SSOC) was issued in October 2015 and the Veteran's representative submitted a post-remand brief in February 2017.  The issue is now before the Board, once again. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not provided the information necessary to make a determination for entitlement to a TDIU.  A determination of entitlement to TDIU requires a factual determination that the Veteran's impairment renders it impossible to follow a substantially gainful occupation.  38 U.S.C.A. §§ 3.340(a)(1); 4.16 (2016).  Factors considered include the Veteran's education and employment history and loss of work-related functions due to service-connected disabilities.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Information regarding the Veteran's employment history and education have not been received.  

The Veteran's representative states the Veteran is not employed and unable to sustain employment due to his service-connected prostate cancer, citing to a 2013 VA examination.  However, there is no evidence supplied regarding the intervening three years since that examination.  Such evidence is necessary to adjudicate the issue of TDIU.  Without evidence regarding the Veteran's employment or unemployment during that period of time, a determination as to whether the Veteran is unemployable cannot be made.  Further, without information regarding the Veteran's employment and educational history, VA cannot determine what occupations the Veteran may or may not be able to work.  Therefore, this evidence is necessary to adjudicate the claim. 

The Board notes the AOJ did request this information in response to the August 2013 remand.  A letter was sent to the Veteran in November 2013 requesting that he complete a VA Form 21-8940 and that he have his last employer complete a VA Form 21-4192.  The Veteran did not respond.  However, the April 2013 VA examination report indicated the Veteran's symptoms related to his service-connected disabilities would substantially impair his ability to work.  Given that the February 2017 post-remand brief maintains the Veteran meets the criteria for entitlement to TDIU, this issue should be remanded one final time to provide the Veteran with the opportunity to provide the necessary evidence demonstrate entitlement to TDIU. 

Nevertheless, the Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not cooperate in the development of his claim, it may result in adverse action.  See 38 C.F.R. § 3.158 (2016) ("where evidence requested . . . is not furnished within 1 year after the date of request, the claim will be considered abandoned."); see also Wood at 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a letter requesting he provide information relevant to the determination of entitlement to a TDIU, including information regarding his current and past employment history, educational background, and any past work-related limitations imposed by his service-connected disabilities.  He should be provided VA Forms 21-8940 and 21-4192 in conjunction with this request.  

The Veteran should be informed that this information is vitally important in determining if he is entitled to a TDIU, because without such information, it cannot be determined if the Veteran is unable to follow a substantially gainful occupation.  The Veteran should be informed that it is his responsibility to cooperate in the development of his claim and that failure to respond may result in adverse action.  See 38 C.F.R. § 3.158 (2016); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

2.  The AOJ should also obtain any outstanding records and conduct any other development relevant to the adjudication of the claim for TDIU.  

3.  After undertaking any additional development deemed necessary, the Veteran's TDIU claim must be readjudicated.  If the determination is unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




